DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 2, 8, 13 and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent 10,896,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2019/0006001) in view of Henderson et al. (US 2013/0128682).
With respect claim 1, Chun et al. teaches identifying, by a controller coupled to a dynamic memory system via a communication channel (see Fig. 1 and page 3, paragraph 31; controller coupled to DRAM by memory channel), a plurality of memory regions in the dynamic memory system, the plurality of memory regions respectively storing a plurality of types of data (see page 3, paragraph 30 and 31; data region and parity region);
Even though Chun et al. teaches determining a refresh rate based on a type of data stored in the one or more plurality of region (see page 3, paragraph 32 and page 6, paragraphs 58 and 59; a first refresh rate for data region and a second refresh rate for parity region). Chun et al. does not teach reaching a decision, by the controller, to reduce memory bandwidth used to refresh the dynamic memory system; and in response to the decision, reducing, by the controller, a rate to refresh at least one of the plurality of memory regions.
However, Henderson et al. teaches reaching a decision, by the controller, to reduce memory bandwidth used to refresh the dynamic memory system (see page 3, paragraphs 24 and 25; low bandwidth refresh is determined); and in response to the decision, reducing, by the controller, a rate to refresh at least one of the plurality of memory regions (see page 3, paragraph 25; refresh time (i.e., rate) is determined and is less than t1 (i.e., with t2 refresh rate is reduced)).


With respect claim 2, Chun et al. teaches refreshing the one of the plurality of memory regions at a reduced rate (see page 3, paragraph 32; first refresh rate of data region is lower than second refresh rate of parity region (i.e., data region is refreshed at a reduced rate)).

With respect claim 4, Chun et al. teaches wherein each of the plurality of memory regions includes dynamic random access memory (see page 3, paragraph 30; DRAM).

With respect claim 5, Chun et al. teaches refreshing a first memory region in the plurality of memory regions at a first frequency (see page 3, paragraph 34 and page 6, paragraph 58; data region is refreshed at a first refresh rate (i.e., frequency)); and 
refreshing a second memory region in the plurality of memory regions at a second frequency different from the first frequency (see page 3, paragraph 34 and page 6, paragraph 59; parity region is refreshed at a second refresh rate (i.e., frequency)).

With respect claim 6, Chun et al. teaches wherein the first memory region stores data of a first type (see page 3, paragraph 30 and page 5, paragraph 50; data region is configured to store user data payloads); and 


With respect claim 7, Chun et al. teaches wherein the first frequency is lower than the second frequency (see page 3, paragraph 32data region first refresh rate is lower than parity region second refresh rate).

With respect claim 8, Chun et al. teaches wherein the first frequency is below a threshold (see page 6, paragraph 58); 
the second frequency is no less than the threshold (see page 6, paragraph 59); and 
refreshing the dynamic memory system at the second frequency is sufficient to prevent data corruption  (see page 6, paragraph 59; second refresh rate may be a refresh rate that is expected, or has been determined, to result in an acceptable or desired number of memory errors in the parity region… the acceptable or desired number of memory errors may be zero errors); and 
refreshing the dynamic memory system at the first frequency is insufficient to prevent data corruption (see page 6, paragraph 58; first refresh rate may be a refresh rate that is expected, or has been determined, to result in tan acceptable or desired number of memory errors in the data region… the acceptable or desired number of memory errors may be maximum or threshold number of errors, which may correspond to a number of memory errors that can be detected or corrected by the error correction scheme).

With respect claim 9, Chun et al. teaches wherein the data of the first type is more error tolerant than the data of the second type (see page 6, paragraphs 58 and 59; first refresh rate may 

With respect claim 11, Chun et al. teaches partitioning memory in the dynamic memory system into the plurality of regions pre-associated with the plurality of types of data (see page 3 paragraph 30; data region and parity region); and 
storing data in the plurality of regions according to types of the data (see page 3, paragraph 30; data is stored in regions according to type of data).

With respect claim 12, Chun et al. teaches a dynamic memory system having a plurality of memory regions respectively storing a plurality of types of data (see page 3, paragraph 30 and 31; data region and parity region); and 
a controller coupled to the dynamic memory system via a communication channel and operatively to (see Fig. 1 and page 3, paragraph 31; controller coupled to DRAM by memory channel) 
Even though Chun et al. teaches determining a refresh rate based on a type of data stored in the one or more plurality of region (see page 3, paragraph 32 and page 6, paragraphs 58 and 59; a first refresh rate for data region and a second refresh rate for parity region). Chun et al. does not teach monitor usages of memory access bandwidth of the plurality of memory regions; determine to reduce memory bandwidth used by refreshing the dynamic memory system; and reduce a refresh rate of at least one of the plurality of memory regions.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Chun et al. to include the above mentioned to improve system performance (see Henderson, page 2, paragraph 14).

With respect claim 13, Chun et al. teaches wherein each of the plurality of memory regions includes dynamic random access memory (see page 3, paragraph 30; DRAM); and 
the controller is further to: refresh the one of the plurality of memory regions at a reduced rate (see page 3, paragraph 32; first refresh rate of data region is lower than second refresh rate of parity region (i.e., data region is refreshed at a reduced rate)).

With respect claim 15, Chun et al. teaches wherein each of the plurality of memory regions includes dynamic random access memory (see page 3, paragraph 30; DRAM); and 
the controller is further to: refresh a first memory region in the plurality of memory regions at a first frequency (see page 3, paragraph 34 and page 6, paragraph 58; data region is refreshed at a first refresh rate (i.e., frequency)); and 


With respect claim 16, Chun et al. teaches wherein the first memory region stores data of a first type (see page 3, paragraph 30 and page 5, paragraph 50; data region is configured to store user data payloads); 
the second memory region stores data of a second type (see page 3, paragraph 30 and page 5, paragraph 50; parity region is configured to store parity words); and 
the first frequency is lower than the second frequency (see page 3, paragraph 32data region first refresh rate is lower than parity region second refresh rate).

With respect claim 17, Chun et al. teaches wherein the first frequency is below a threshold; see page 6, paragraph 58); 
the second frequency is no less than the threshold (see page 6, paragraph 59); and 
refreshing the dynamic memory system at the second frequency is sufficient to prevent data corruption  (see page 6, paragraph 59; second refresh rate may be a refresh rate that is expected, or has been determined, to result in an acceptable or desired number of memory errors in the parity region… the acceptable or desired number of memory errors may be zero errors); and 
refreshing the dynamic memory system at the first frequency is insufficient to prevent data corruption (see page 6, paragraph 58; first refresh rate may be a refresh rate that is expected, or has been determined, to result in tan acceptable or desired number of memory errors in the data region… the acceptable or desired number of memory errors may be maximum or threshold 

With respect claim 18, Chun et al. teaches wherein the data of the first type is more error tolerant than the data of the second type (see page 6, paragraphs 58 and 59; first refresh rate may to result in an acceptable or desired number of memory errors in the data region; the acceptable or desired number of memory errors may correspond to a number of memory errors that can be detected or corrected by the error correction scheme… the acceptable or desired number of memory errors for the second refresh rate may be zero errors).

With respect claim 20, Chun et al. teaches partitioning memory of a dynamic memory system into a plurality of regions pre-associated with a plurality of types of data (see page 3 paragraph 30; data region and parity region); and 
storing data in the plurality of regions according to types of the data (see page 3, paragraph 30; data is stored in regions according to type of data).
Even though Chun et al. teaches determining a refresh rate based on a type of data stored in the one or more plurality of region (see page 3, paragraph 32 and page 6, paragraphs 58 and 59; a first refresh rate for data region and a second refresh rate for parity region). Chun et al. does not teach monitor usages of memory access bandwidth of the plurality of memory regions; determine to reduce memory bandwidth used by refreshing the dynamic memory system; and reduce a refresh rate of at least one of the plurality of memory regions.
However, Henderson et al. teaches monitoring usages of memory access bandwidth of the plurality of memory regions (see page 2, paragraph 21, lines 1-10, bandwidth utilization is 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the storage medium taught by Chun et al. to include the above mentioned to improve system performance (see Henderson, page 2, paragraph 14).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2019/0006001) and Henderson et al. (US 2013/0128682) as applied to claims 1-2 and 12-13 above, and further in view of Longwell et al. (US 6,385,113).
With respect claim 3, Chun et al. does not teach wherein the refreshing is performed by repeating a refreshing operation at a time interval determined by the reduced rate; and the refreshing operation includes: reading data from a memory location; and writing the data back to the memory location.
However, Henderson et al. teaches wherein the refreshing is performed by repeating a refreshing operation at a time interval determined by the reduced rate (see page 3, paragraph 25 and 26; refresh command may be repeated in a loop).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chun et al. to include the above mentioned to improve system performance (see Henderson, page 2, paragraph 14).

However, Longwell et al. teaches the refreshing operation includes: reading data from a memory location; and writing the data back to the memory location (see column 5, lines 33-35; refreshing involves reading a value present in memory cell and then writing it back into the memory cell).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chun et al. and Henderson et al. to include the above mentioned to reduce power consumption (see Longwell, column 1, lines 43-45 and column 9, lines 1-9).

With respect claim 14, Chun et al. does not teach wherein a refreshing operation is repeated at a time interval determined by the reduced rate; and the refreshing operation includes: reading data from a memory location; and writing the data back to the memory location.
However, Henderson et al. teaches wherein a refreshing operation is repeated at a time interval determined by the reduced rate (see page 3, paragraph 25 and 26; refresh command may be repeated in a loop).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chun et al. to include the above mentioned to improve system performance (see Henderson, page 2, paragraph 14).
Chun et al. and Henderson et al does not explicitly teach the refreshing operation includes: reading data from a memory location; and writing the data back to the memory location.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Chun et al. and Henderson et al. to include the above mentioned to reduce power consumption (see Longwell, column 1, lines 43-45 and column 9, lines 1-9).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2019/0006001) and Henderson et al. (US 2013/0128682) as applied to claims 1 and 5-7 above, and further in view of Pattabiraman et al. (US 2011/0231601).
With respect claim 10, Chun et al. and Henderson et al. do not teach wherein the data of the first type represents media for a media player; and the data of the second type contains instructions of applications.
However, Pattabiraman et al. teaches wherein user can create the application code 102 (or modify existing application code) so that it includes designations of at least two types of data… The type-A data may include information used to maintain the order among video frames. The second data may include the video content of the frames themselves (see page 2, paragraph 33)…a refresh control module 404 can configure the memory units such that the first set 112 of memory units is refreshed at a higher rate than the second set 114 of memory units. This implementation corresponds to the case in which the available memory can be partitioned and refreshed at different rates. In other cases, different types of memory units having different inherent characteristics are 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the storage medium taught by Chun et al. and Henderson et al. to include the above mentioned to implementing an device in an energy-efficient manner, without substantially degrading overall performance (see Pattabiraman, Abstract, lines 1-4).

With respect claim 19, Chun et al. and Henderson et al. do not teach wherein the data of the first type represents media for a media player; and the data of the second type contains instructions of applications.
However, Pattabiraman et al. teaches wherein user can create the application code 102 (or modify existing application code) so that it includes designations of at least two types of data… The type-A data may include information used to maintain the order among video frames. The second data may include the video content of the frames themselves (see page 2, paragraph 33)…a refresh control module 404 can configure the memory units such that the first set 112 of memory units is refreshed at a higher rate than the second set 114 of memory units. This implementation corresponds to the case in which the available memory can be partitioned and refreshed at different rates. In other cases, different types of memory units having different inherent characteristics are already provided; the task in this case is to allocate different types of data to the appropriate types of memory units (see page 3, paragraph 44).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system .

Response to Arguments
Applicant’s arguments, see page 6, filed 01/21/2022, with respect to the objection of claims 2, 8, 13 and 17 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 

Applicant’s arguments, see page 6, filed 01/21/2022, with respect to the Double Patenting rejection of claims 1-20 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 

Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. Applicant argues, in pages 6-7, that Chun does not teach combination of limitations cited in claim 1, 12 and 20. Applicant argues that the memory regions, in the claimed invention, store user data of a first type and second type, the first type of user data represents media for a media player, and the second type of user data contains instructions of applications; and Chun describes a data region configured to store user data payloads and a parity region configured to store parity word.
In response: The examiner disagrees. The present claims do not specify that the data stored is of any particular type, instead the claims specify only that the “memory regions respectively .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dally (US 2014/0254298). Dally teaches variable dynamic memory refresh.
Saito (US 9,055,711). Saito teaches determining a risk index associated with a performance of the storage medium, adjusting a refresh factor associated with at least a portion of the storage medium in response to determining the risk index, and performing a data refresh operation on the portion of the storage medium based at least in part on the on the refresh factor (see Abstract).
Sinha et al. (US 2006/0083094). Sinha et al. teaches a method and apparatus are provided for controlling refresh operations of a dynamic memory device

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139